OFFICE OFTHE ATTORNEY GENERAL OFTEXAS
                           AUSTIN




Bonimiblr Qordon C. Cam
county AttQrnsJ
Lampasasoounty
Lsqasas,    Tans

Dssr Sfr:




                                               lsttsr ot Juno
                                             a8putPmt       0p0n

                                              for a per-
     sons nam                                ballot as a
                                      r0r rspressntat iv8
                                      math.     sspT bs-
                                     bs sufflolsnt   to
                                    roper men~er?~
                               on*8 ~umetatea clvll     statutes,


                         assiring his name to appear
                         allot as a sanaiaats for the
                         id just100 or rasooiats
                        ourt of Civil Appeals, or ?or
     rspressntatits    In Gon~ss,      or for Stats Ssaator,
     or for roprssentetlt*,      or alstrlot   JUap or ah-
     trlst attorney in rsprsssntstl*e        or $aUlclsl
     alStriOt8 OQnrpOSOa    Or POr8 tbaB OB8 OOMtYs
     shall ii18 With th0 ChrfZ7EfiIIOi i&C CXOOUtiTO
     00aitt00     0f the party for the aistrlot,      said
     request  with rorerenoo to a aanilidats      ior  a
     Stats ncmhatlon,     or ii there k no ohlrmss
i&notable        Gordon C. Caqs, Pa&a 8


      o? such dtitrlot   ereoutite      osnmittas, thoa
      with the chalrman o? wash oouaty oo~poalng
      suoh dietriot,   not latsr than the iirst        Wn-
      day In June pn~dlng      ths gonual       prinmrg.
      Such requests q     llkewlse be filed not l,atrr
      than da     date by any twenty-fivo       qualiri8a
      rotors meldent within suok ~distrlot,          s-86
      a a duly  lb k newh d ~      4    4 .
                                  lbmdlataly otter 8816
      date cmoh suoh dlstriat     ohalrmaa shall carti?~
      tho name4 of all gerscns SOT whom staOEP4qu48tS
      ban bwn tiled to the oounty shalrmmn o? *aoh
      county ooaposIn,g woh dIs$rIob."
           Iphls artioh  pr0da08 th4t e aanaia8te w4ii          iii0
wltlt the ohairmn of the euoutive      cmmittw*      his wquhet to
hate his PLUPB  pleosd upon ths oflicial     ballet,  and pu dosin
So know whother QT not daposit oi an ~>~pl&s%t&m        iB propsr
row ocmtainlng every attsr     r0qtllrea b7 law In the fhttoa
Staten mails ena re44Ipt by ths prepar otriber        ti au8 time,
may be 4458Iaarsd vIlIi@     witihfn t&Wlbanfiy      a? ArtIoAs SUB.
          as statd   bp kdr. Justfoe Iloximna In mioaa i3tatss
va.   Lombardo, 841 U. 3. 73, 36 S. Ct. 306, 6Q L, Ed., 8971

                 word vile*
                 vho           is a4m4a    from ths
      latia  ubra *ii    t Ma wlatos     to ths ansiont
      praotlo*or            papore oa a thwad er wire
      for safe-keeping ai& roe4y refewnoe.       Tills&
      It must be ob84mod,    Is not ce~@eta until th.
      doouerent Is deliyand   ,and r~40ired~.~
           It will .bs observed that two element4 are eesoatiti
to eQBstltuto "?111ag" of &B iJiS~OStt;    vie. aemory      to and
rsoslpt o? by th4 proper o??lo4z.    This Is wall .rstabiIshed.
In T*xas.   Real V. Alexander, 6 Ter. 6@r CIt7 o? Dallas t.
B@man (0. 0. A. 19398) 18 Tex. C&V. h&q. SF&i, 48 s. w. 686;
Brogaoka v. State, 68 Tex. Cr. B. 4T5 I.40 23. W. SS8; Wsst v.
3tat0,     106 Tax. cr. R. 647, 8 S* w. fed) 571       HQlb 7. wwa,
DIetriot Clark,        (C. C. A. 1993) 65 S. ?i+(8d     368,,‘1RIt zWamd#
3lElleokbux-n
            T. State       (G. C. x. 1934) 7~2Y. 8. f &d) 667* Br patio
%?&;I           ff37 Tex. Cr. B. 445, 77 fit. Vi. (8d) 178~1 W&Z     V+
                  . ri. 193P) 108 3. W. 389.   Sab afuo Poynor 1. Com-
tiesfor&        o? ~tsrnal    Aevau4 (0. C. 8. 6th elr,)     6L lr.4. (ad)
681.
                ~@m.4 th4 me*. d4posIt or all lr@SWmnt in tha unit46
3t4644     ~llails Is not su??lcisnt  to oea88itWo *?lfIn@  (;n. 9. v.
                                                                                  33


Ronorable           Qoraon c.        Cam, Page 3


Lombardo, supra; Moores v. Stata, SO N. W. 225) reoelpt by
wall within the proper time and by t.he proper o?fIoer Is a
“f lllug” ) and the vehiole  or egenoy by whloh the instrument
Is tranauittod   1s Of no oonsequenoe.     Is all oases the query
Is, has the Instrument been raoelved and plaoed In the oustory
of the proper offloIal.     Moorer, Y. State, 06 Ii. W. 225; Swaeneg
v. City of NOWYork, 225 N. Y. 271, 122 N. E. 843; O’Hesrn v.
Rrloksou, County Auditor (S. Ct. Mlnh. 1022) 152 i&m. 3449,
188 W. W. 736.

                    AS stated in Swesney v.        City of New Yor&, supra,
                “The varb ‘to ills1  my be used In rarlbus
         senses.    When, as in thfs statute,  It la eald
         that a paper suet be riled with au otflwr, the
         r4QUirOaent le at leaat oowplled with when the
         party dellrers   that paper to the orfleer  at his
         o?flolal   place 0s bualhess aa thsrs 1~~08 It
         with him. Whother ha does this uersonally or
         by ml1 Is. we think. lanatar 1. so long as
         ‘it   is    aotualkr        n00ivOam.   ~Un~er*oorIng    ours)


          In aooord with thls statement of the law Is Oonmn-
wealth v. O’Bryau, Utloy & Compan~r, lb9 Ky. 406, 155 9. W. X1.26.
             In Stat.0 4x rel. O*I&arn v. Eriokson, Gount7 Auditor,
supra,   a aandldate ?or tbs offlee   Q? State Reprosentativs   mailed
an appliOat%OB    to have his B~QU phOOa on tha ballot     on the last
day for legal rilfng     aad it was not reaelvrd until the rollswlng
day. Ths oourt held that the da7 tho appllsstion       was aotual17
reoeited    by the proper O??Is8r was th0 day It was filed.
                             It Is the opInlon of this departmnt,
                    Consapuently,
and you aro           respeatrully
                              advised   tht  whm nn appllsatlon   0s
a oandiaate      to have his nanw plaoed upon the primary ballot In
propar form and oontainlng every mattar requ&red b7 law Is
tranamltteathrough       the UBitOd   States mall8 ana la reoelved by
the proper OffloOr within the time allowed by la~;lt          IS
!'?lledR within tha msaning of r;rtiole      3112, VO~BOB'S Annotated
CIvIl strstutes.


 APPROVECJUN             26, 1940                         Very truly      7ours